ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aaron Swehla on 29 July 2022.
The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
one or more processing devices; and
memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising:
processing a first set of observation data corresponding to indications of detected media device operations associated with a first media device, where the observation data comprises a viewer metric as a function of time;
receiving a first content composite comprising an adaptable content item corresponding to a set of one or more audio and/or video packets, the first content composite comprising audio content and video content;
adapting, by the one or more processing devices, the first content composite with a first audio segment based at least in part on the first set of observation data so that the adapted first content composite comprises the first audio segment and at least part of the audio content, where the first content composite is adapted as a function of the viewer metric and as a function of presentation time corresponding when the adapted first content composite is to be presented; 
wherein the first audio segment ; and
outputting the adapted first content composite for presentation.

8.	(Currently Amended) One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations comprising:
processing a first set of observation data corresponding to indications of detected media device operations associated with a first media device, where the observation data comprises a viewer metric as a function of time;
receiving a first content composite comprising an adaptable content item corresponding to a set of one or more audio and/or video packets, the first content composite comprising audio content and video content;
adapting the first content composite with a first audio segment based at least in part on the first set of observation data so that the adapted first content composite comprises the first audio segment and at least part of the audio content, where the first content composite is adapted as a function of the viewer metric and as a function of presentation time corresponding when the adapted first content composite is to be presented; 
wherein the first audio segment ; and
outputting the adapted first content composite for presentation.

15.	(Currently Amended) A method comprising:
processing, by one or more processing devices, a first set of observation data corresponding to indications of detected media device operations associated with a first media device, where the observation data comprises a viewer metric as a function of time;
receiving, by the one or more processing devices, a first content composite comprising an adaptable content item corresponding to a set of one or more audio and/or video packets, the first content composite comprising audio content and video content;
adapting, by the one or more processing devices, the first content composite with a first audio segment based at least in part on the first set of observation data so that the adapted first content composite comprises the first audio segment and at least part of the audio content, where the first content composite is adapted as a function of the viewer metric and as a function of presentation time corresponding when the adapted first content composite is to be presented; 
wherein the first audio segment ; and
outputting, by the one or more processing devices, the adapted first content composite for presentation.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed limitations. The Prior Art discloses and teaches systems that may provide composite media comprising audio and video segments where audio segments may be replaced/adapted to be personalized and output to the end user based on observed behavior of the viewer. However, while the Prior Art explains that such audio segments may be adapted by replacing/switching over from an original audio segment to alternative audio segments, or mixing adaptable segments with original audio segments, the Prior Art fails to specify that such an adaptive system cuts/deletes the original segment (consistent with [0032] of the instant Specification which distinguishes between detaching, cutting and/or deleting, and mixing of audio content). As such, the ordered combination of elements required by the recited claim are deemed to be nonobvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421